NOTICE: NOT FOR OFFICIAL PUBLICATION.
  UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS NOT PRECEDENTIAL
                  AND MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                     IN THE
              ARIZONA COURT OF APPEALS
                                 DIVISION ONE


                STATE BAR OF ARIZONA, Plaintiff/Appellee,

                                         v.

                   GEORGE M. PAPA, Defendant/Appellant.

                              No. 1 CA-CV 19-0058
                                FILED 11-21-2019


            Appeal from the Superior Court in Maricopa County
                        Cause No. CV2018-003913

                The Honorable Christopher A. Coury, Judge

                                   AFFIRMED


                                    COUNSEL

State Bar of Arizona, Phoenix
By Craig D. Henley
Counsel for Plaintiff/Appellee

George M. Papa, Phoenix
Defendant/Appellant
                           STATE BAR v. PAPA
                           Decision of the Court



                      MEMORANDUM DECISION

Judge Paul J. McMurdie delivered the decision of the Court, in which
Presiding Judge Samuel A. Thumma and Judge Jennifer M. Perkins joined.


M c M U R D I E, Judge:

¶1            George M. Papa appeals the superior court’s judgment in
favor of the Arizona State Bar, finding that Papa engaged in the
unauthorized practice of law and enjoining him from doing so in the future.
For the following reasons, we affirm the judgment.

             FACTS AND PROCEDURAL BACKGROUND

¶2            The facts are not disputed. Papa is not a licensed attorney in
Arizona or any state. Believing that his neighbor, who was a defendant in a
criminal case, was not receiving adequate representation from his
court-appointed counsel, Papa prepared and filed various documents on
his behalf with the Maricopa County Superior Court. These filings included
a motion to dismiss and a petition for post-conviction relief. In March 2018,
the Arizona State Bar filed a complaint alleging Papa engaged in the
unauthorized practice of law. Because Papa admitted to actions that
constitute the practice of law, the court granted the State Bar’s motion for
summary judgment. Papa timely appealed the court’s entry of judgment,
and we have jurisdiction under Arizona Revised Statutes (“A.R.S.”) section
12-2101(A)(1). 1

                              DISCUSSION

¶3          Papa admits that he is not licensed to practice law and that
over the past five years he has made “legal efforts” to “exonerate” a
defendant. He argues that the United States Constitution “allows any


1     Papa also raises issues from the court’s earlier dismissal of his
countercomplaint against the State Bar and various third-party defendants
for matters unrelated to this case. Papa failed to timely appeal the
dismissals, which we previously addressed in orders. We also deny Papa’s
motion to impose sanctions on the State Bar under Arizona Rule of Civil
Procedure 25.



                                     2
                             STATE BAR v. PAPA
                             Decision of the Court

person . . . to be a ‘counselor’ to help in any way, any criminal defendant,
so long as such assistance meets with the approval of the accused.”

¶4              A criminal defendant is entitled to “the Assistance of
Counsel” for his or her defense. U.S. Const. amend. VI. “[A]n element of
this right is the right of a defendant who does not require appointed counsel
to choose who will represent him.” United States v. Gonzalez-Lopez, 548 U.S.
140, 144 (2006). Papa argues that the word “counsel” is often wrongfully
interpreted to mean a licensed lawyer. Contrary to Papa’s argument, the
United States Supreme Court has held that “courts have an independent
interest in ensuring that criminal trials are conducted within the ethical
standards of the profession and that legal proceedings appear fair to all who
observe them.” Wheat v. United States, 486 U.S. 153, 160 (1988). Thus, “[t]he
Sixth Amendment right to choose one’s own counsel is circumscribed in
several important respects.” Id. at 159. One such limitation is that
“[r]egardless of his persuasive powers, an advocate who is not a member
of the bar may not represent clients (other than himself) in court.” Id.; see
also Faretta v. California, 422 U.S. 806, 819 (1975) (the Sixth Amendment
provides an independent right for self-representation).

¶5            Under Article 3 of the Arizona constitution, “the practice of
law is a matter exclusively within the authority of the Judiciary.” In re
Creasy, 198 Ariz. 539, 541, ¶ 6 (2000) (quoting In re Smith, 189 Ariz. 144, 146
(1997)). “The determination of who shall practice law in Arizona and under
what condition is a function placed by the state constitution in [the Supreme
Court].” Hunt v. Maricopa County Emp. Merit Sys. Comm’n, 127 Ariz. 259,
261–62 (1980). Arizona Supreme Court Rule 31 defines the practice of law
and provides a non-exhaustive list of conduct that, when performed by a
person who is not authorized, constitutes the unauthorized practice of law.
Ariz. R. Sup. Ct. 31(a)(2)(A), (B). Specific acts include: preparing a
document intended to affect or secure legal rights for a particular person;
representing another in a judicial proceeding; and preparing a document to
be filed in any court for a specific person or entity. Ariz. R. Sup. Ct.
31(a)(2)(A). See also State Bar of Ariz. v. Ariz. Land Title & Tr. Co., 90 Ariz. 76,
87 (1961) (“[T]hose acts, whether performed in court or in the law office,
which lawyers customarily have carried on from day to day through the
centuries must constitute ‘the practice of law.’”).

¶6             Papa admits that he committed various acts, including
“mov[ing] the court to assign a public defender,” preparing and filing a
motion to dismiss, and preparing and filing a petition for post-conviction
relief. These acts unequivocally constitute the representation of a client in



                                         3
                         STATE BAR v. PAPA
                         Decision of the Court

court and the practice of law. These acts are not protected by the Sixth
Amendment, nor are they permitted by our supreme court.

                            CONCLUSION

¶7           We affirm the judgment.




                        AMY M. WOOD • Clerk of the Court
                        FILED: AA




                                      4